Moore, J.
(dissenting). I do not reach the same result in this case as does Justice Hooker. His statement of facts is sufficiently full for an understanding of the important question in the case, which I agree with him is whether a statute authorizing a municipal corporation to pass an ordinance, requiring the cost of street sprinkling to be assessed upon the abutting land, in proportion to frontage, is valid. I also agree with him that the author*551ities are very much-divided. He presents in his opinion very fairly the two lines of authorities, but from some of them which give an affirmative answer to the question, I desire to quote more freely than he has done.
Preceding the quotation which he has made from State v. Reis, 38 Minn. 371, is the following:
“While the public who travel it are also benefited by having the street sprinkled, yet it requires no argument to show that those who reside or do business on it receive an exceptional and special benefit from abating the nuisance of dust, which is a source not only of discomfort to them, but also of actual pecuniary injury to their household goods or merchandise. Sprinkling a street renders the property fronting on it more desirable, and hence more valuable, for occupancy, — a benefit not shared in by other property.”
Following the quotation made by him is the following:
“ The only essential elements of a ‘local improvement ’ are those which the term itself implies, viz., that'it shall benefit the property on which the cost is assessed in a manner local in its nature, and not enjoyed by property generally in the city. If it does this — rendering the property more attractive and comfortable, and hence inore valuable for use — then it is an improvement. That the regular and systematic sprinkling of a street has this effect upon the property fronting on it is a matter of common knowledge. This construction is fully warranted by the definitions of the word ‘improvement’ given by lexicographers. It has been defined as ‘that by which the value of anything is increased, its excellence enhanced, or the like;’ or ‘an amelioration of the condition of property affected by the expenditure of labor or money, for the purpose of rendering it useful for other purposes than those for which it was originally used, or more useful for the same purposes. ’ ”
In the case of Village of Carthage v. Frederick, 122 N. Y. 275, the justice speaking for the court uses the following language:
“ Chief Justice Shaw, in deciding a case, involving the collection of a penalty imposed for the violation of a municipal ordinance requiring the owners or occupants of *552houses bordering on streets to remove the snow from their respective sidewalks within a specified time, used this significant language:
“ ‘It is not speaking strictly to characterize this city ordinance as a law levying a tax, the direct or principal object of which is the raising of revenue. It imposes a duty upon a large class of persons, the performance of which requires some labor and expense, and, therefore, indirectly operates as a law creating a burden. But we think it is rather to be regarded as a police regulation, requiring a duty to be performed highly salutary and advantageous to the citizens of a populous and closely built city and which is imposed upon them because they are so situated as that they can most promptly and conveniently perform it, and it is laid not upon a few but upon a numerous class, all those who are so situated and equally upon all who are within the description composing the class. * * * Although the sidewalk is part of the public street and the public have an easement in it, yet the adjacent occupant often is the owner of the fee, and generally has some peculiar interest in it and benefit from it, distinct from that which he enjoys in common with the rest of the community. He has this interest and benefit often in accommodating his cellar door and steps, a passage for fuel and the passage to and from his own house to the street. * * * For his own accommodation he would have an interest in cleaning the snow from his own door. The owners and occupiers of house-lots and other real estate, therefore, have an interest in the performance of this duty, peculiar and somewhat distinct from that of the rest of the community. Besides, from their situation, they have the power and ability to perform this duty with the promptness which the benefit of the community requires and the dirty is divided, distributed and apportioned upon so large a number that it can be done promptly and effectually and without imposing a very severe burden upon any one.’ In re Petition of Goddard, 16 Pick. (Mass.) 504, 509, 516.
“In a recent case this court, referring to the police power, said:
‘ ‘ ‘ That power is very broad and comprehensive, and is exercised to promote the health, comfort, safety, and welfare of society. * * * tinder it the conduct of an individual and the use of property may be regulated so as to interfere, to some extent, with the freedom of the one and the enjoyment of the other.’ In re Jacobs, 98 N. Y. 98, 108.
“And in another case the court declared that ‘ all property is held subject to the general police power of the State, *553to so regulate and control its use in a proper casb, as to secure the general safety and the public welfare.’ People v. Gillson, 109 N. Y. 389, 398.
“ In both of the eases last referred to, the police power was distinctly recognized, but it was held that a statute, to be sustained as an exercise of that power, must have some relation to the public health, comfort or safety, and that the rights of property could not be invaded under the guise of a police regulation for the protection of health, when it was manifest that such was not the object of the regulation.
“The following authorities, some expressly and others in principle, justify the passage of the ordinance in question as a proper exercise of police power, lawfully delegated to a municipal corporation by the legislature: People v. Mattimore, 45 Hun (N. Y.), 448; Mayor, etc., of New York v. Williams, 15 N. Y. 502, 505; Phelps v. Racey, 60 N. Y. 10; Cronin v. People, 82 N. Y. 318; Moore v. Gadsden, 93 N. Y. 12, 17; Dixon v. Railroad Co., 100 N. Y. 176, 179; People v. Arensberg, 105 N. Y. 123; Vanderbilt v. Adams, 7 Cow. (N. Y.) 349; Coates v. Mayor, etc., of New York, 7 Cow. (N. Y.) 585, 606; Stokes v. New York, 14 Wend. (N. Y.) 88; Sharpless v. Mayor, etc., of Philadelphia, 21 Pa. 147; Beer Co. v. Massachusetts, 97 U. S. 25, 33.
“If this power of local legislation can be conferred upon the largest city in the State, it can also be conferred upon the smallest village that the legislature sees fit to incorporate. In this latitude the accumulation of snow upon sidewalks in large quantities is a matter of course. Its presence retards travel, interrupts business, and interferes with the safety and convenience of all classes. It is a frequent cause of accidents and thus affects the property of every person who is liable to assessment to pay the damages caused by a failure to remove it. But how is it possible for the authorities of a large city, with many hundred miles of streets, „to remove the snow in time to prevent injury to those who have the right to travel upon the sidewalks unless they can require the owners and occupants of adjacent property to remove it ? Every man can conveniently and promptly attend to that which is in front of his-own door, and it is both reasonable and necessary that he should be compelled to do so. We think that the ordinance under consideration is valid; that it conflicts with no provision of the constitution, and that it is the duty of the courts to enforce it.”
*554In the case of Sears v. City of Boston, 173 Mass. 71 (43 L. R. A. 834), the following language is used in the opinion:
‘ ‘ This is a petition for a writ of certiorari to quash alleged illegal assessments laid to meet the cost of watering streets in the city of Boston under Stat. 1897, chap. 419. The first and most important question in the case is whether this statute is constitutional. The right of the legislature to raise money by taxation is founded upon article 4, chap. 1, § 1, of the constitution of the Commonwealth. Under this article there is authority ‘ to impose and levy reasonable duties and excises upon any produce, goods, wares, merchandise, and commodities,’etc. This authority we need not consider in the present case. Secondly, there is authority ‘ to impose and levy proportional and reasonable assessments, rates, and taxes upon all the inhabitants of and persons resident and . estates lying within the said Commonwealth.’ The watering of streets in thickly settled portions of cities is such a public benefit that it legitimately may be provided for at the public expense. So far as it promotes the comfort, convenience, and prosperity of the people generally, as distinguished from landowners, it should be provided for by general taxation, which involves the assessment of proportional and reasonable taxes upon all persons and property within the city. The statute purports to authorize every city, not only to ‘ appropriate money for watering the public ways, or portions thereof, within its limits at the expense, in whole or in part, of the city,’ but also to ‘determine that certain other public ways or portions thereof shall be watered at the expense, in whole or in part, of the abutters thereon. Stat. 1897, chap. 419, § 1. This last provision calls for another kind of taxation, which is local and special. Such taxation, under the constitution, can only exist when there is a special or peculiar benefit to certain real estate, different from that which is received by the inhabitants generally. The owners of the land upon which such an assessment is made must pay the same share of the general taxes in proportion to the value of their property that other persons pay. As the constitution requires that taxes shall be proportional and reasonable, this additional special tax can be justified only when there is a special benefit to property from the expenditure on account of which the assessment is made. Wright *555v. City of Boston, 9 Cush. (Mass.) 233, 234; Dorgan v. City of Boston, 12 Allen (Mass.), 223, 237; Mount Auburn Cemetery v. Cambridge, 150 Mass. 12, 14 (4 L. R. A. 836); Norwood v. Railroad Co., 161 Mass. 259, 264; City of Boston v. Railroad Co., 170 Mass. 95; Norwood v. Baker, 172 U. S. 269; Stuart v. Palmer, 74 N. Y. 183, 189; Sharp v. Speir, 4 Hill (N. Y.), 76, 82; Hammett v. Philadelphia, 65 Pa. 146, 157; Tidewater Co. v. Coster, 18 N. J. Eq. 518, 527; City of Norfolk v. Chamberlain, 89 Va. 196, 213; Nichols v. City of Bridgeport, 23 Conn. 189; Thomas v. Cain, 35 Mich. 155, 162; Taylor v. Palmer, 31 Cal. 240, 254; Sheehan v. Good Samaritan Hospital, 50 Mo. 155. In the last analysis the assessment is not laid as a part of the burden of public expenditure put upon the land; for the burdens which are strictly public are to be shared proportionally by all the people, according to the value of their taxable property. It is rather in the nature of a diminution of that which at first is a public burden, by subtracting from it the amount of the special enhancement of value of private property from the expenditure of public money in part for its benefit. It is taxation in the sense that it is a distribution of that which is originally a public burden, growing out of an expenditure primarily for a public purpose.
“ It is a grave question whether the benefit that comes to abutting property from the watering of the street in front of it is such an improvement to the property that it can be made the subject of an assessment upon it. There must be a real substantial enhancement of value growing out of a public work to warrant an assessment of special taxes upon particular estates on account of it. The watering of streets produces only transitory effects, and makes no permanent change in the condition of the property. It greatly promotes the health and comfort of the people generally, who use the streets from time to time, but its greatest benefit is to the abutting estates as places for residence or the transaction of business. Indeed, so much more important to the occupants than to the general public have been the benefits from watering streets that until lately the expense of the work in this Commonwealth has usually been borne by the abutters, who have procured the watering to be done by private contractors. If a special benefit, accruing from day to day, which very materially increases the rental value of real estate by rea*556son of the proximity of the property to the place where the beneficial work is done, can be treated as an improvement within the reason of the rule which permits special assessments, then such assessments may be made to pay the expense of watering streets. With some hesitation, we hold that there is an improvement of private property, when this work is done by a city regularly from day to day, which may warrant an assessment upon the abutters. It was so held in State v. Reis, 38 Minn. 371, and in Reinken v. Fuehring, 130 Ind. 382 (15 L. R. A. 624), although the cases generally which uphold such assessments relate to improvements of a permanent character. Many improvements from which real estate receives an incidental advantage are held to justify only general taxation. Hammett v. Philadelphia, 65 Pa. 146; Washington Avenue, 69 Pa. 352; City of Erie v. Russell, 148 Pa. 384, 386; Dyar v. Village of Farmington, 70 Me. 515, 527; State v. Chamberlin, 37 N. J. Law, 388; Dietz v. City of Neenah, 91 Wis. 422, 427.”
I do not make reference to the cases which hold such a statute is not valid, for the reason that they are very fully referred to in the opinion of Justice Hooker.
It must be conceded that, in principle the case at bar cannot be distinguished from those where the lot owner is required to keep his sidewalk free from mud, snow, and slush. It is a matter of common knowledge that the several charters granted to cities and villages in this State confer upon the common councils of said municipalities the right to pass ordinances of the character just mentioned. It is also a matter of common knowledge that the legislature has conferred upon municipalities the right to pass ordinances like the one now under consideration, and that ordinances of like character have been in effect in many cities and villages in this State for many years.
We think it also a matter of common knowledge that people who can afford it will not willingly reside in a residential district where the streets are not sprinkled during our hot and dusty summers; nor would one willingly engage in retail trade upon such a street. If the property owner desired to rent his property so situated he would receive a larger rent than he would if it was understoo d *557the streets in that district were to remain unsprinkled. This would be equally true did he desire to sell.
We think it very clear a real estate dealer would find that a lot in a residential district or in a retail business center would sell more readily and for a better price, if he could assure a prospective buyer that the street upon which it abutted would be kept sprinkled during the hot and dusty summer, than if he was.obliged to say to him it would not be sprinkled. It would also be found that the increased value of the lot would not be disproportioned to the amount levied upon the property to pay for the sprinkling. The tax is levied not for sprinkling one day simply, but for the season. The tax • levied is small. It amounts to only about ten cents a foot front for the entire season. The sprinkling of the street appreciably increases the comfort of the occupants of the property, and as before stated increases its rental value as well as its sale value. 2 Cooley on Taxation (3d Ed.), p. 1,178 et seq.
As the question is a new one in this State, and as ordinances of like character are almost universal in our cities and villages, and in many of them have been acted upon for years, and as there is abundant authority from very respectable courts holding like ordinances valid, and as the opinions so holding seem to be logical, I think we should follow them rather than. the other line of cases. The parties having delayed until the service was fully rendered are concluded from attacking the proceedings on technical grounds under Byram v. City of Detroit, 50 Mich. 56.
The decree should be affirmed as to complainant Stevens, with costs, and should be reversed as to complainants Mitchell and Wilson, with costs.
Blair, and Montgomery, JJ., concurred with Moore, J.